Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Drawings submitted on 8/13/21 has been approved and entered.

The non-elected, without traverse, claim 19 has been canceled.

For conclusion, claims 1-18 and 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a growth system having the combination of structural limitations, especially at least one water reservoir included in the panel shaped structure, wherein the water reservoir extends substantially above a bottom side of the substrate in a vertical position of use of the growth device, the growth device further comprising connecting means to bring the water reservoir in communication with the substrate for moistening the substrate, wherein the connecting means comprise a bottom reservoir extending substantially under the substrate, and wherein the connecting means are further provided with a water flow regulator to regulate water flow from the main water reservoir to the bottom reservoir extending substantially under the substrate, wherein an underside of the substrate facing the bottom of the growth device is in direct contact with water present during use in the bottom reservoir, such that this water can be sucked up into the substrate, such as claimed in claims 1-18 and 20-22, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644